Citation Nr: 1717749	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with canal stenosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION
	
The Veteran served on active duty from November 1979 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In September 2012, the Veteran presented sworn testimony at a hearing before RO personnel.  Additionally, in July 2014, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

In December 2014, the Board remanded the issues of the Veteran's service connected degenerative disc disease of the lumbar spine with canal stenosis, along with TDIU, radiculopathy of the right lower extremity, and surgical scar of the lower back, calling for a new VA examination and opinion.  In May 2015, a new examination was provided, and in June 2015, the issues were readjudicated.  The directed examination and opinion having been accomplished, the issues are again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The pertinent issue for this claim, DDD of the lumbar spine with canal stenosis, was continued at 10 percent disabling in a June 2015 rating decision.

However, since that time, the Veteran was admitted to VA Medical Center Charleston, South Carolina in August 2015 where he had surgery on his lumbar spine, an L4-S1 decompression with posterior instrumentation and posterior lateral fusion.  The Veteran was assigned a temporary total evaluation due to the surgery and subsequent convalescence from August 5, 2015 to November 1, 2015.  A 10 percent evaluation was assigned effective November 1, 2015, the same rating as prior to the August 2015 surgery.

In December 2015, the compensation and pension director at the Columbia, South Carolina RO deferred an examination request for the Veteran's spine and related back conditions because the Veteran's post-operation rehabilitation was continuing and he had not been cleared by his physician for the requested examination.  At the time of this Board decision, there have been no further entries in the Veteran's electronic claims file as to any treatment notes or examinations for the Veteran for any illness or disability.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). As noted in the introduction, the Veteran has had significant surgery on the lumbar spine in the area for which he is claiming an increased rating.  The Veteran's claim for an increased rating for this disability was made in April 2009, and even though he had a VA examination in May 2015 as directed by the previous Board remand, the Veteran has not been examined for rating purposes since his surgery in August 2015 and subsequent convalescence for his lower back disability.

Additionally, since the Veteran's lumbar spine claim was last before the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination in May 2015; accordingly, further VA examination is warranted.

As the Veteran has asserted entitlement to a TDIU based, in part, upon his service-connected lumbar spine disability, the TDIU claim is inextricably intertwined with the pending increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the claim of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further outstanding VA treatment records, especially since August 2015, the date of his lumbar spine surgery.

2. Contact the Veteran and request he submit or authorize for release any further private treatment records relevant to his low back disability.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a qualified medical professional to determine the current extent and severity of his lumbar spine DDD with canal stenosis. The claims folder must be made available to the examiner in conjunction with the examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and extent of the Veteran's service-connected lumbosacral spine disorder, to include orthopedic and neurologic manifestations.

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain. These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. If such information cannot be provided without resorting to speculation, the examiner should explain why.

4. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






